         Case 8-19-76260-ast           Doc 58       Filed 09/25/19         Entered 09/25/19 10:54:29




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                           )      Chapter 11
                                                           )
                                                           )      Case No. 19-76260
                                                           )      Case No. 19-76263
In re:                                                     )      Case No. 19-76267
                                                           )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.                 )      Case No. 19-76269
                                                           )      Case No. 19-76270
                           Debtors.1                       )      Case No. 19-76271
                                                           )      Case No. 19-76272
                                                           )
                                                           )      (Jointly Administered)
                                                           )


           JOINDER OF CAPITAL FINANCE, LLC TO THE PLAINTIFF’S
              APPLICATION FOR ENTRY OF ORDERS GRANTING
           A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
         INJUNCTION ENJOINING DEFENDANTS FROM IMPLEMENTING
    UNAPPROVED PLAN OF CLOSURE PRIOR TO APPROVAL UNDER 11 U.S.C. § 363

          Capital Finance, LLC (“Capital Finance”), the above-captioned Debtors’ pre-petition first

priority secured lender, by and through its undersigned counsel, hereby joins in the Plaintiff’s

Application for Entry of Orders Granting a Temporary Restraining Order and Preliminary

Injunction Enjoining Defendants From Implementing Unapproved Plan of Closure Prior to

Approval Under 11 U.S.C. § 363 and the memorandum of law in support thereof (collectively, the

“Application”). In support hereof, Capital Finance respectfully represents as follows:




1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
     Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut
     Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut
     Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
     Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
     (7924).
      Case 8-19-76260-ast        Doc 58     Filed 09/25/19     Entered 09/25/19 10:54:29




       1.      Capital Finance maintains valid, binding, and perfected first priority liens upon and

security interest in all of the Debtors’ personal property, including the Debtors’ cash and accounts

receivable with respect to the skilled nursing facility located at 6060 Armor Road, Orchard Park,

New York 14127 (the “Orchard Facility”). Capital Finance only became aware of the closure of

the Orchard Facility on September 18, 2019 – eight days after the Debtors’ received the New York

State Department of Health’s approval to close the Orchard Facility - during the Court’s hearing

on the Debtors’ interim request to use Capital Finance’s cash collateral. And, the Debtors’ only

sent Capital Finance a copy of the Orchard Facility’s closure plan on September 23, 2019.

       2.      In the span of the days since the petition date, the Debtors, without Court approval,

have already transferred 40% of residents to facilities unaffiliated with the Debtors. The result of

which is a substantial diminution in Capital Finance’s collateral, including the loss of accounts

receivables, without a corresponding adequate protection package of equal value.

       3.      At this stage of the Debtors’ bankruptcy cases, it is premature to implement the

terms of the closure plan with respect to the Orchard Facility because the Debtors have failed to

provide interested parties the necessary information to evaluate whether the closure is appropriate.

For example, the Debtors have not identified the operating losses for the Orchard Facility prior to

starting the closure process, the costs of closing the Orchard Facility and how those costs are being

paid, the benefit to the Debtors’ estates by closing the Orchard Facility or the cost of keeping the

Orchard Facility open with its reduced population of approximately 40 residents.

       4.      Accordingly, until the Debtors demonstrate the financial picture around the closing

of the Orchard Facility and Capital Finance has time to review such information, Capital Finance

does not consent to the closure of the Orchard Facility and such closure must be stayed.




                                                 2
      Case 8-19-76260-ast       Doc 58      Filed 09/25/19    Entered 09/25/19 10:54:29




       WHEREFORE, Capital Finance respectfully requests that the Court grant the Application

and grant such other and further relief as the Court deems just and proper.

Dated: New York, New York                    BLANK ROME LLP
       September 25, 2019
                                      By:    /s/ Evan J. Zucker
                                             Evan J. Zucker
                                             1271 Avenue of the Americas
                                             New York, New York 10020
                                             (212) 885-5000

                                             Kenneth J. Ottaviano (pro hac vice motion pending)
                                             Paige Barr Tinkham (pro hac vice motion pending)
                                             444 West Lake Street, Suite 1650
                                             Chicago, Illinois 60606
                                             (312) 776-2600

                                             Attorneys for Capital Finance, LLC




                                                3
